DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Applicants’ preliminary amendment filed June 14, 2019 cancelling claims 1-34 and adding new claims 35-52 is acknowledged.  Accordingly, claims 35-52 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 35-38, drawn to methods of modifying genetic material in a eukaryotic cell by i) integrating a polynucleotide encoding a Cas protein with at least 77% identity to SEQ ID NO 1 and a promoter driving expression of the Cas protein, and ii/iii) transforming the cell a with polynucleotide encoding a guide RNA with a promoter to drive expression of the guide RNA and a repair oligonucleotide
Group 2, claims 48-51, drawn to methods of modifying genetic material in an organism  by transforming the organism with a vector of polynucleotides encoding a guide RNA and a Cas protein with at least 77% identity to SEQ ID NO 1 and one or more promoters to drive expression of the guide RNA and Cas protein.
Group 3, claims 39-47 and 52, drawn to vectors or prokaryotic cells containing the vector that comprises polynucleotides encoding the guide RNAs and a Cas protein with at least 77% identity to SEQ ID NO 1 and one or more promoters to drive the expression of the guide RNA and Cas protein.

Groups 1-3 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 are related as processes (groups 1 and 2) of using a product.  The groups lack unity because even though they share the technical feature of polynucleotides encoding a guide RNA and a Cas protein with at least 77% identity to SEQ ID NO 1 under the control of one or more promoters, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Van Der Oost (US 20180171314 A1, priority to June 12, 2015).
Van Der Oost teaches Geobacillus thermodenitrificans T12 Cas9 protein that has 100% identity to SEQ ID NO 1 ([0141]).  Van Der Oost also teaches sequence specific targeting and modification of genomic DNA (i.e. a double stranded target polynucleotide) by one or more Cas proteins of the invention (i.e. GtCas9) in complex with one or more (i.e. guide RNAS) that complementarily binds to a targeted sequence of the genomic DNA ([0060]).  Van Der Oost also teaches the polynucleotide sequences encoding Cas and the targeting RNA are preferably provided in an expression vector ([0095]) that can contain regulatory elements ([0096]) including strong and/or constitutive promoters ([0097]).



Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A:  Claims 35, 36 and 39 refer to promoters.  The claims are not so limited to a specific promoter and therefore refer to a genus of possible of promoters.  Possible promoter species are recited in claims 37 and 41, and indicated in the specifications on page 45, lines 21 through page 46, line 9.  These promoters have different sequences (i.e. structures), different effects on genes and are functional in different organisms (i.e. GAL in yeast, 35S CMV in plants and osmY in bacteria).   Therefore there is no structure, mechanism or other feature that is common to all members of the genus, so there is an a priori lack of unity. 
Species Group B: Claims 35 and 36 refer to a eukaryotic cell.  The claims are not so limited to a specific eukaryotic cell and therefore refer to a genus of eukaryotic cells.  Possible eukaryotic cell species are indicated in the specifications on page 51, line 23.  The eukaryotic cell species have different structures, (i.e cell walls, chloroplast, vacuoles), morphologies, growth rates, metabolic processes, genome content, and lipid, protein and carbohydrate content.  Therefore there is no characteristic or feature that is common to all members of the genus, so there is an a priori lack of unity.
Species Group C: Claim 48 refers to an organism.  The claims are not so limited to a specific organism and therefore refer to a genus of organisms.  Possible organism species are recited in claims 49 and 51 and indicated in the specifications in pages 51-57.  The organism a priori lack of unity.
 

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one, two or three promoters from the list indicated in the specifications on page 45, lines 21 through page 46, line 9 or in claims 41 and 43.  If Applicant chooses an inducible promoter, Applicant must further elect a specific inducible promoter from the specification or claim 41.  
Regarding Species Group B, Applicant must elect one eukaryotic cell species from the list consisting of plant cell, animal cell, protist cell or fungal cell.   
Regarding Species Group C, Applicant must elect one organism species from those listed in claims 49 and 51 or indicated in the specifications in pages 51-57.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  35, 36, 39 and 48.

Means For Traversal

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636